        Case 2:13-cr-00106-DOC Document 318 Filed 12/14/18 Page 1 of 1 Page ID #:2788
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES – GENERAL


Case No.        CR 13-0106-DOC                                                                Date: December 14, 2018


Present: The Honorable:    DAVID O. CARTER, U.S. District Judge

Interpreter N/A

                                                                                                   Christopher Brunwin
                Deborah Lewman                             CourtSmart                                Steven R. Welk
                  Deputy Clerk                       Court Reporter / Recorder                     Assistant U.S. Attorney


  U.S.A. v. Defendant(s)           Present Cust    Bond                Attorneys for Defendants:               Present App Ret

  David Santillan,                   X               X                 Joseph A. Yanny                             X         X
  Representative of Mongol
  Nation, an Unincorporated
  Corporation

PROCEEDINGS: STATUS CONFERENCE

         Review of forfeiture jury instructions re phase 2 of jury trial.

       Government’s briefing re ripeness of any constitutional issues due December 21, 2018; Defendant’s
response due December 29, 2018.

         Status Conference continued to January 3, 2018 at 8:00 a.m.




                                                                                                                      :20
                                                                               Initials of Deputy Clerk      djl



CR-11 (04/15)                                     Criminal Minutes – General                            Page 1 of 1
